Exhibit 10(zzz)

EXECUTION VERSION

TAX SHARING AGREEMENT

THIS AGREEMENT, dated as of October 10, 2007, is among TXU Corp., a Texas
corporation (“TXU”), Oncor Electric Delivery Holdings LLC, a Delaware limited
liability company (“Oncor Holdings”), a wholly owned subsidiary of Energy Future
Intermediate Holding Company LLC, a Delaware limited liability company (“EFI”),
which is itself a direct wholly-owned subsidiary of TXU, and Oncor Electric
Delivery Company LLC, a Delaware liability company and a wholly owned subsidiary
of Oncor Holdings (“Oncor” and TXU, Oncor Holdings and Oncor collectively, the
“Parties”).

RECITALS:

WHEREAS, TXU and EFI are members of an affiliated group of corporations of which
TXU is the common parent corporation, as those terms are defined in Section 1504
of the Code and the Treasury Regulations promulgated thereunder;

WHEREAS, the TXU Group and members of the Oncor Holdings Group wish to file
consolidated and combined Tax Returns (as if they were corporations) and
allocate their mutual rights and obligations in respect of their Taxes amongst
themselves;

WHEREAS, the Parties wish to apply similar provisions with respect to any Tax
Returns now or hereafter filed by TXU in any foreign, state or local
jurisdiction;

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of these promises and of the mutual agreements
and covenants herein contained, the Parties agree as follows:

SECTION 1. Definitions. The following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“Additional TXU Group Tax Liability” has the meaning set forth in Section 9.

“Affiliate” means any Person that directly or indirectly through one or more
intermediaries, Controls, is Controlled by, or is under common Control with a
specified Person. In determining whether an Affiliate is an Affiliate of Oncor
Holdings or TXU for any period, no member of the Oncor Holdings Group (including
Oncor Holdings) shall be an Affiliate of TXU, and no member of the TXU Group
(including TXU ) shall be an Affiliate of Oncor Holdings.

“Agreement Disputes” has the meaning set forth in Section 12.

“Applicable Tax Returns” has the meaning set forth in Section 10.

“Applicable Taxable Year” means a taxable year relating to an Applicable Tax
Return.

“Business Day” shall mean any day ending at 11:59 p.m. (Eastern Time) other than
a Saturday or Sunday or a day on which banks are required or authorized to close
in the City of New York.

“Code” means the Internal Revenue Code of 1986, as amended.

 

2



--------------------------------------------------------------------------------

“Control” or “Controlled” means, in respect of any Person, the presence of the
legal, beneficial or equitable ownership, directly or indirectly, of more than
50% (by vote or value) of the capital or voting stock (or other ownership or
voting interest, if not a corporation) of such Person.

“Estimated Tax Installment Date” means the estimated Tax installment due dates
prescribed in Section 6655(c) of the Code (currently April 15, June 15,
September 15, and December 15), as may be extended under applicable law and any
other date on which an installment of estimated Taxes is required to be made
(including March 15, to the extent relevant for any extension payment).

“Final Determination” means in respect of any issue (a) a decision, judgment,
decree or other order by any court of competent jurisdiction, which decision,
judgment, decree or other order has become final and not subject to further
appeal, (b) a closing agreement whether or not entered into under Section 7121
of the Code or any other binding settlement agreement (whether or not with the
Internal Revenue Service) entered into in connection with or in contemplation of
an administrative or judicial proceeding, (c) the completion of the highest
level of administrative proceedings if a judicial contest is not or is no longer
available, or (d) any other final disposition, including by reason of the
expiration of the applicable statute of limitations or any other event that the
parties agree in writing is a final and irrevocable determination of the
liability at issue.

“Governmental Authority” shall mean any federal, state, local (including any
municipal or political subdivision), foreign or international court, government,
department, commission, board, bureau, agency, instrumentality, self-regulatory
authority, stock exchange or other regulatory, administrative or governmental
authority.

 

3



--------------------------------------------------------------------------------

“Jointly Owned Entity” means any Person, that is not treated as a flow-through
entity for tax purposes, whose ownership interests are owned at the same time by
at least two of the following entities: (i) a member of the TXU Group, (ii) a
member of the Oncor Holdings Group (excluding any member of the Oncor Group) and
(iii) a member of the Oncor Group.

“Law” shall mean all laws, statutes and ordinances and all regulations, rules
and other pronouncements of Governmental Authorities having the effect of law of
the United States, any foreign country, or any domestic or foreign state,
province, commonwealth, city, country, municipality, territory, protectorate,
possession or similar instrumentality, or any Governmental Authority thereof.

“Oncor Distributions Group” shall mean each member of the Oncor Holdings Group,
excluding the Oncor Group.

“Oncor Group” means Oncor and any Subsidiaries of Oncor.

“Oncor Holdings Excess Separate Tax Liability” shall mean an amount equal to the
excess of (i) the Oncor Holdings Separate Tax Liability over (ii) the Oncor
Separate Tax Liability.

“Oncor Holdings Group” means Oncor Holdings and any Subsidiaries of Oncor
Holdings.

 

4



--------------------------------------------------------------------------------

“Oncor Holdings Indemnified Party” shall include each member of the Oncor
Holdings Group, each of their Representatives and Affiliates, and each of their
respective heirs, executors, trustees, administrators, successors and assigns.

“Oncor Holdings Separate Tax Liability” shall mean (A) with respect to
Applicable Taxable Years that ended prior to the date of this Agreement, an
amount equal to the Tax liability of Oncor with respect to such Applicable
Taxable Years determined in accordance with the prior practice of the parties,
and (B) with respect to Applicable Taxable Years ending after the date of this
Agreement, an amount equal to the sum of (i) the Tax liability that the Oncor
Holdings Group and each member of the Oncor Holdings Group would have incurred
if Oncor Holdings had filed a consolidated or combined Tax Return (assuming
Oncor Holdings was treated as a corporation for tax purposes) for itself and
each member of the Oncor Holdings Group separate and apart from the TXU Group
and any member of the TXU Group and (ii) where a consolidated or combined Tax
Return is not available under applicable law, the Tax liability that Oncor
Holdings (for the avoidance of doubt, treating Oncor Holdings as a corporation
for tax purposes) and/or each member of the Oncor Holdings Group would have
incurred if Oncor Holdings and/or such member of the Oncor Holdings Group had
filed such Tax Return for itself. For the avoidance of doubt, the Oncor Holdings
Separate Tax Liability shall take into account any Tax Attribute that is
(x) reflected on the balance sheet of Oncor Holdings as of the date of this
Agreement or (y) properly allocable to any member of the Oncor Holdings Group
following the execution of this Agreement. In the event that Oncor Holdings
becomes a partnership for U.S. federal income tax purposes, then the “Oncor
Holdings Separate Tax Liability” shall be calculated (i) as if Oncor Holdings
were a corporation and (ii) by reducing the taxable income of Oncor Holdings to
the extent taxable income is allocated to equity holders of Oncor Holdings that
are not Controlled by TXU.

 

5



--------------------------------------------------------------------------------

“Oncor Separate Tax Liability” shall mean (A) with respect to Applicable Taxable
Years that ended prior to the date of this Agreement, an amount equal to the Tax
liability of Oncor with respect to such Applicable Taxable Years determined in
accordance with the prior practice of the parties, and (B) with respect to
Applicable Taxable Years ending after the date of this Agreement, an amount
equal to the sum of (i) the Tax liability that the Oncor Group and each member
of the Oncor Group would have incurred if Oncor had filed a consolidated or
combined Tax Return (assuming Oncor was treated as a corporation for tax
purposes) for itself and each member of the Oncor Group separate and apart from
the TXU Group, the Oncor Distributions Group and any member of the TXU Group or
the Oncor Distributions Group and (ii) where a consolidated or combined Tax
Return is not available under applicable law, the Tax liability that Oncor (for
the avoidance of doubt, treating Oncor as a corporation for tax purposes) and/or
each member of the Oncor Group would have incurred if Oncor and/or such member
of the Oncor Group had filed such Tax Return for itself. For the avoidance of
doubt, the Oncor Separate Tax Liability shall take into account any Tax
Attribute that is (x) reflected on the balance sheet of Oncor as of the date of
this Agreement or (y) properly allocable to any member of the Oncor Group
following the execution of this Agreement. In the event that Oncor becomes a
partnership for U.S. federal income tax purposes, then the “Oncor Separate Tax
Liability” shall be calculated (i) as if Oncor were a corporation and (ii) by
reducing the taxable income of Oncor to the extent taxable income is allocated
to equity holders of Oncor that are not Controlled by TXU.

 

6



--------------------------------------------------------------------------------

“Person” shall mean an individual, a general or limited partnership, a joint
venture, a corporation (including not-for-profit), a trust, a limited liability
company, an association, an unincorporated organization or a government or any
department or agency thereof.

“Representative” shall mean, with respect to any Person, any of such Person’s
directors, officers, managers, employees, agents, consultants, advisors,
accountants, attorneys and other representatives.

“Subsidiary” shall mean with respect to any specified Person, any corporation or
other legal entity of which such Person or any of its subsidiaries controls or
owns, directly or indirectly, more than 50% of the stock or other equity
interest entitled to vote on the election of members to the board of directors
or similar governing body; provided, however, that for purposes of this
Agreement, Oncor Holdings and its Subsidiaries shall not be deemed to be
Subsidiaries of any member of the TXU Group.

“Tax” or “Taxes” whether used in the form of a noun or adjective, means all
forms of taxation, whenever created or imposed, including, but not limited to,
taxes on or measured by income, franchise, gross receipts, sales, use, excise,
payroll, personal property (tangible or intangible), real property, ad valorem,
value-added, leasing, leasing use or other taxes, levies, imposts, duties,
charges or withholdings of any nature whether imposed by a country, locality,
municipality, government, state, federation, or other governmental body,
including any penalties, fines and additions to tax and any interest on tax.

 

7



--------------------------------------------------------------------------------

“Tax Attribute” means any credit, deduction or other attribute (including any
alternative minimum tax preference item) that may have the effect of decreasing
any Tax.

“Tax Proceeding” means any audit, review, assessment, deficiency, competent
authority determination or any other administrative or judicial proceeding with
the purpose or effect of determining (including redetermining) any Taxes
(including, without limitation, any administrative or judicial review of any
formal or informal claim for refund). For the avoidance of doubt, an appeal of a
Tax Proceeding is a Tax Proceeding.

“Tax Professional” means a nationally recognized Tax attorney or Tax accountant
that is a member of a nationally recognized law firm or accounting firm, which
attorney or accountant being acceptable to both TXU and EFI for the purposes of
Section 12.

“Tax Returns” means all reports, returns, information statements,
questionnaires, election statements or other documents required to be filed or
that may be filed for any period with any Taxing Authority (whether domestic or
foreign) in connection with any Tax or Taxes (whether domestic or foreign). For
the avoidance of doubt, an amended Tax Return or an amendment to a Tax Return is
a Tax Return.

 

8



--------------------------------------------------------------------------------

“Taxing Authority” means any governmental entity imposing Taxes or empowered or
authorized to administer any Taxes imposed by any country, locality,
municipality, government, state, federation or other governmental body.

“True-up Payment” has the meaning set forth in Section 6(d).

“True-up Payment Date” has the meaning set forth in Section 6(d).

“TXU Group” means TXU and its Subsidiaries other than members of the Oncor
Holdings Group.

“TXU Indemnified Party” shall include each member of the TXU Group, each of
their Representatives and Affiliates, and each of their respective heirs,
executors, trustees, administrators, successors and assigns.

SECTION 2. Consent.

(a) TXU shall prepare and file all Tax Returns in respect of and on behalf of,
as applicable, each member of the TXU Group and the Oncor Holdings Group for any
Applicable Taxable Year, provided that, Oncor Holdings shall have the right to
review such Tax Returns within a reasonable time prior to filing and consent
(such consent not to be unreasonably conditioned, delayed or withheld) to the
positions taken on such Tax Returns to the extent such positions would increase
the Oncor Holdings Excess Separate Tax Liability, and provided that Oncor shall
have the right to review such Tax returns within a reasonable time prior to
filing and consent (such consent not to be unreasonably conditioned, delayed or
withheld) to the positions taken on such Tax Returns to the extent such
positions would increase the Oncor Separate Tax Liability. Any dispute in
respect of any Tax Return prepared pursuant to this Section 2(a) shall be
resolved pursuant to Section 12.

 

9



--------------------------------------------------------------------------------

(b) Subject to the other applicable provisions of this Agreement, Oncor Holdings
irrevocably designates, and agrees to cause each Oncor Holdings Affiliate to so
designate, TXU as its sole and exclusive agent and attorney-in-fact to take such
action (including execution of documents) as TXU, in its sole reasonable
discretion, may deem appropriate in any and all matters (including Tax
Proceedings) relating to any Tax Return described in Section 2(a). Oncor
Holdings or Oncor, as appropriate, shall cause each Tax Return prepared on
behalf of a member of the Oncor Holdings Group pursuant to Section 2(a) to be
executed by the appropriate member of the Oncor Holdings Group. With respect to
TXU’s obligations pursuant to Section 2(a), TXU Business Services Company, a
wholly-owned subsidiary of TXU, and Oncor have entered into a Corporate Support
Services Agreement pursuant to which TXU Business Services Company provides
corporate services to Oncor, including certain tax services.

SECTION 3. Payment of Tax Liability.

(a) Except for the Taxes that Oncor Holdings or Oncor are liable for pursuant to
Section 6(b) and subject to indemnification under Section 4(a), TXU shall pay
all Taxes in respect of the Tax Returns referenced in Section 2(a) for each
Applicable Taxable Year at such time and in such manner and at such times as
such payments are required to be made.

 

10



--------------------------------------------------------------------------------

(b) TXU shall indemnify and hold each Oncor Holdings Indemnified Party harmless
from and against any and all Tax, interest, fine, penalty, damage, cost or other
expense of any kind (including reasonable attorneys’ fees and costs) that is
attributable to, or results from, the failure of TXU to timely make any payment
required to be made pursuant to Section 3(a).

SECTION 4. Allocation of Liability. For each Applicable Taxable Year:

(a) Each of Oncor Holdings and Oncor shall indemnify and hold each TXU
Indemnified Party harmless for an amount equal to the Oncor Holdings Excess
Separate Tax Liability and Oncor Separate Tax Liability, respectively. In the
event that Oncor does not make a payment for which it is liable pursuant to the
terms of this Agreement, then Oncor Holdings shall be liable to make such
payment.

(b) In the event that Oncor or a member of the Oncor Distributions Group
realizes a loss or credit in an Applicable Taxable Year that would be permitted
under applicable provisions of the Code to be carried back to one or more prior
Applicable Taxable Years, the Oncor Holdings Excess Separate Tax Liability or
Oncor Separate Tax Liability, as appropriate, shall be recomputed for each such
prior Applicable Taxable Year to take into account such carryback. TXU shall
make an adjusting payment to Oncor Holdings or Oncor, as appropriate, promptly
after the date when the benefit of such carryback would have been realized by a
member of the Oncor Distributions Group, or by Oncor, if it had filed its own
tax return reflecting such carryback, or as soon as such adjustment can
practicably be calculated, if later. Such adjusting payment shall be in the
amount required such that, for each such prior Applicable Taxable Year, the
payments

 

11



--------------------------------------------------------------------------------

made by Oncor Holdings or Oncor pursuant to the terms of this Agreement less the
payments made by TXU to Oncor Holdings or Oncor, respectively, pursuant to the
terms of this Agreement, or, with respect to Applicable Taxable Years that ended
prior to the date of this Agreement, such payments that are actually made in
accordance with prior practice, equals the Oncor Holdings Excess Separate Tax
Liability or the Oncor Separate Tax Liability, as appropriate, for such taxable
year.

(c) For purposes of this Agreement, except as set forth in Sections 4(b) and 8,
all payments that would have been due by one Party to another Party pursuant to
this Agreement with respect to Applicable Taxable Years that ended prior to the
date of this Agreement shall be treated as if they were made on a timely basis.

(d) For the avoidance of doubt, notwithstanding anything in this Agreement,
Oncor shall remain jointly and severally liable for Taxes of the TXU Group for
Applicable Taxable Years ending prior to the date of this Agreement as a
successor to Oncor Electric Delivery Company.

SECTION 5. Calculations.

(a) TXU shall determine the Oncor Holdings Excess Separate Tax Liability and
Oncor Separate Tax Liability (i) in accordance with this Agreement and TXU
Group’s method of federal income tax allocation, in a manner that is consistent
with Sections 1.1502-33(d) and 1.1552-1 of the Treasury Regulations or, in the
case of Taxes other than United States federal income taxes, any other
permissible allocation methodology and (ii) consistent with general Tax
accounting principles and past practice.

 

12



--------------------------------------------------------------------------------

(b) For each Tax Return filed by TXU, TXU shall provide Oncor Holdings or Oncor,
as appropriate, in good faith, within 5 Business Days prior to the due date of
any payment required to be made by Oncor Holdings or Oncor pursuant to
Sections 4(a) and 6, with a calculation of the amount (if any) of any (i) Oncor
Holdings Excess Separate Tax Liability and Oncor Separate Tax Liability,
(ii) estimated Oncor Holdings Excess Separate Tax Liability and estimated Oncor
Separate Tax Liability and/or (iii) True-up Payment (for purposes of Section 6).
Such calculation shall provide sufficient detail to permit Oncor Holdings or
Oncor, as appropriate, to reasonably understand such calculation. Oncor Holdings
or Oncor, as appropriate, shall have the right to review and comment on such
calculation. If TXU and Oncor Holdings or Oncor, as appropriate, cannot agree on
the calculations prepared under this Section 5, then such dispute shall be
resolved pursuant to Section 12. For the avoidance of doubt, any calculations
provided by TXU in accordance with this Section 5 will apply for purposes of
this Agreement pending the resolution of any such dispute pursuant to
Section 12.

SECTION 6. Settlement.

(a) All amounts due pursuant to Section 4(a) hereof that are allocable to a
consolidated or combined Tax Return of TXU shall be paid to TXU at least 2
Business Days before each Estimated Tax Installment Date and on each such date
such paid amount shall equal the amount of any estimated Oncor Holdings Excess
Separate Tax Liability and Oncor Separate Tax Liability that Oncor Holdings or
Oncor, respectively, would have otherwise been required to pay to a Taxing
Authority on such Estimated Tax Installment Date (for the avoidance of doubt,
treating Oncor Holdings and Oncor as corporations).

 

13



--------------------------------------------------------------------------------

(b) Oncor Holdings and Oncor shall pay to the applicable Taxing Authority the
portion of the Oncor Holdings Excess Separate Tax Liability and Oncor Separate
Tax Liability, respectively, that it is not liable to pay to TXU pursuant to
Section 6(a), on or before the date such payment is required to be paid to a Tax
Authority.

(c) Any amounts due pursuant to this Section 6 shall be calculated in accordance
with the method described in Section 6655(d) of the Code, as appropriate, unless
all the Parties to this Agreement agree to an alternative method.

(d) If, for any taxable year, the payments made by Oncor Holdings or Oncor
pursuant to Sections 6(a) and (b) are different from the Oncor Holdings Excess
Separate Tax Liability or the Oncor Separate Tax Liability, respectively, for
such taxable year, then TXU, Oncor Holdings or Oncor, as the case may be, shall
make an adjusting payment two Business Days prior to the filing of the Tax
Return for such taxable year (the “True-up Payment Date”) in the amount required
such that payments made by Oncor Holdings and Oncor for such taxable year
(taking into account the adjustments, if any, pursuant to Section 4(b) and this
Section 6(d)) equal the Oncor Holdings Excess Separate Tax Liability and the
Oncor Separate tax Liability, respectively, for such taxable year (such
difference, the “True-up Payment”).

 

14



--------------------------------------------------------------------------------

SECTION 7. Tax Proceedings. TXU shall have exclusive control of any Tax
Proceeding with respect to any member of the TXU Group or the Oncor Holdings
Group; provided that TXU shall not settle any such Tax Proceeding without the
consent of Oncor Holdings or Oncor (such consent not to be unreasonably
conditioned, delayed or withheld) if such settlement would increase the relevant
Oncor Holdings Excess Separate Tax Liability or Oncor Separate Tax Liability,
respectively; and provided further that TXU shall conduct a particular Tax
Proceeding at the direction of Oncor Holdings or Oncor if such Tax Proceeding
would affect only the Tax Liability of a member of the Oncor Distributions Group
or the Tax Liability of Oncor, respectively.

SECTION 8. Recomputation. If, for any Applicable Taxable Year, the Tax liability
of any member of the TXU Group or Oncor Holdings Group is redetermined as a
result of a Final Determination, whether as a result of a refund (including a
refund resulting from a carryback), an Internal Revenue Service adjustment or
otherwise, the payment obligations of the Parties pursuant to the terms of this
Agreement, or, with respect to Applicable Taxable Years that ended prior to the
date of this Agreement, the payment obligations as determined in accordance with
prior practice, shall be redetermined by TXU in a reasonable manner, and either
TXU or Oncor Holdings and/or Oncor, as the case may be, shall make an adjusting
payment to the other in the amount required such that, for such taxable year
(and for each other Applicable Taxable Year), the payments made by Oncor
Holdings and Oncor equals the Oncor Holdings Excess Separate Tax Liability and
the Oncor Separate Tax Liability, respectively (taking into account the
correlative effects of such redetermination).

 

15



--------------------------------------------------------------------------------

SECTION 9. Prohibited Actions. Oncor Holdings and Oncor agree not to take any
actions that would increase the Tax liability (other than as a result of Oncor
Holdings Excess Separate Tax Liabilities and Oncor Separate Tax Liabilities) of
any member of the TXU Group for any Applicable Taxable Year (the “Additional TXU
Group Tax Liability”). In the event Oncor Holdings or Oncor takes, or fails to
take, any action that causes an Additional TXU Group Tax Liability, then Oncor
Holdings and/or Oncor, as appropriate, shall be liable to indemnify and hold
harmless the appropriate TXU Indemnified Parties to the extent such Additional
TXU Group Tax Liability does not increase the Oncor Holdings Excess Separate Tax
Liability or the Oncor Separate Tax Liability. Oncor Holdings and/or Oncor shall
pay to TXU at least 2 Business Days before each Estimated Tax Installment Date
and True-up Payment Date the amount that TXU is required to pay to a Taxing
Authority on or before such Estimated Tax Installment Date and True-up Payment
Date due to the applicable Additional TXU Group Tax Liability. For the avoidance
of doubt, Oncor Holdings and Oncor shall together not be liable to indemnify the
TXU Indemnified Parties pursuant to this Section 9 for an amount that exceeds,
in the aggregate, the Additional TXU Group Tax Liability.

SECTION 10. Applicability. This Agreement shall apply to any Tax Return in
respect of any member of the TXU Group or the Oncor Holdings Group that is due
(after taking into account any legally permissible extensions) following the
execution of this Agreement and to any Tax Return in respect of any member of
the TXU Group or the Oncor Holdings Group for so long as the applicable statute
of limitations remains open (the “Applicable Tax Returns”).

 

16



--------------------------------------------------------------------------------

SECTION 11. Assistance and Cooperation. TXU and Oncor Holdings and/or Oncor, as
appropriate, shall and shall cause their respective Affiliates to (i) cooperate
fully in preparing for any Tax Proceedings with respect to any Applicable Tax
Return, (ii) make available to the others as reasonably requested all
information, records, and documents relating to any Applicable Tax Return,
(iii) provide timely notice to the others of any pending or threatened tax
audits or assessments with respect to any Applicable Taxable Year and
(iv) furnish the others with copies of all correspondence received from any
Taxing Authority in connection with any Tax Proceeding or information request
with respect to any Applicable Taxable Year.

SECTION 12. Disputes. In the event of a controversy, dispute or claim arising
out of, in connection with, or in relation to the negotiation, interpretation,
performance, nonperformance, validity or breach of this Agreement or otherwise
arising out of, or in any way related to this Agreement, including, without
limitation, any claim based on contract, tort, statute or constitution
(collectively, “Agreement Disputes”), officers appointed by the chief executive
officers of the relevant parties shall negotiate in good faith for a reasonable
period of time to settle such Agreement Dispute. If that Agreement Dispute
cannot be settled through direct discussions by the 20th calendar day (or as
such date may be extended by the mutual agreement of the parties) after such
officers first discuss the matter, then the Agreement Dispute will be resolved
as set forth below:

(a) Disputes in Excess of $10 Million. If such Agreement Dispute would
potentially result in an amount owed by Oncor Holdings or Oncor under this
Agreement for a Tax liability in excess of $10 million, then the Parties agree
to settle the dispute in an amicable manner by mediation with a jointly
appointed Tax Professional. Each party to the mediation shall bear its own
expenses with respect to the mediation and the parties shall share equally the
fees and expenses of the mediator.

 

17



--------------------------------------------------------------------------------

(b) Disputes Less Than $10 Million. If such Agreement Dispute would not result
in an amount owed by Oncor Holdings or Oncor under this Agreement for a Tax
liability in excess of $10 million, then the Parties agree to settle the dispute
in an amicable manner by mediation with a mutually agreed mediator in Dallas,
Texas or as may be otherwise mutually agreed. Any demand for initiation of
mediation of a dispute must be given in writing and must set forth in reasonable
detail the nature of the dispute. Mediation may be concluded by any party
thereto at any time. The mediator shall not have the authority to render any
award or otherwise bind the parties to any action. Each party to the mediation
shall bear its own expenses with respect to the mediation and the parties shall
share equally the fees and expenses of the mediator. Any mediation conducted
pursuant hereto shall be conducted at a site in Dallas, Texas selected by the
mediator that is reasonably convenient to the parties. The mediator shall be
disqualified as a witness, consultant, expert or counsel for any party with
respect to the dispute of any related matter. All information and documents
disclosed in mediation by any Person shall remain private and confidential to
the disclosing Person and may not be disclosed by any Person outside the
mediation. No privilege or right with respect to any information or document
disclosed in mediation shall be waived or lost by such disclosure.

 

18



--------------------------------------------------------------------------------

(1) In the event that any Agreement Dispute is not settled pursuant to the
mediation procedures set forth above, such Agreement Dispute shall be resolved
by final and binding arbitration conducted pursuant to the American Arbitration
Association Commercial Arbitration Rules, Title 9 of the U.S. Code and the Texas
Arbitration Act. Notwithstanding anything to the contrary contained herein, the
parties agree that the American Arbitration Association shall not administer any
Agreement Dispute. Judgment on the award rendered by the arbitrators may be
entered in any federal court in the Northern District of Texas, Dallas Division
or a state court in Dallas County, Texas. Any challenge to any arbitration award
shall be filed in and each party agrees not to remove or transfer such action
from a federal court in the Northern District of Texas, Dallas Division or a
state court in Dallas County, Texas.

(2) Any party desiring to commence arbitration shall send a written notice (an
“Arbitration Notice”) to the other party describing the dispute and setting
forth the matters to be resolved by the arbitration. Within ten Business Days
after the date of such notice (an “Arbitration Notice Period”), the other party
may, if such party does not agree with the description or statement of matters
to be resolved, send an Arbitration Notice to the other party describing the
dispute and setting forth the matters to be resolved by the arbitration. Within
ten Business Days after the end of the Arbitration Notice Period, the parties
shall, if they can agree, select an arbitrator to resolve the dispute. In the
event that the parties have not selected an arbitrator within ten Business Days
of the end of the Arbitration Notice Period, then the dispute shall be resolved
by majority decision of a panel of three arbitrators, one selected by each party
and the third selected by the two party-selected arbitrators, which the parties
agree to instruct such arbitrators to make.

 

19



--------------------------------------------------------------------------------

(3) The place of arbitration shall be Dallas, Texas.

(4) The arbitrator(s) shall have no authority to award punitive damages or any
other damages not measured by the prevailing party’s actual losses, and may not,
in any event, make any ruling, finding or award that does not conform to the
terms and conditions of this Agreement.

(5) At any time after the commencement of arbitration hereunder, any party may
make an application to the arbitrator(s) seeking injunctive relief to maintain
the status quo until such time as the arbitration award is rendered or the
controversy is otherwise resolved. Either party may also apply to any court
having jurisdiction hereof at any time to seek injunctive relief until such time
as the arbitration award is rendered or the controversy is otherwise resolved.

(6) Except as required by Law, or with the consent of both parties involved in
an arbitration, no party hereto shall disclose or disseminate any information
relating to an Agreement Dispute or to the dispute resolution proceedings called
for hereby except for disclosure to those of its officers, employees,
accountants, attorneys and agents whose duties reasonably require them to have
access to such information.

 

20



--------------------------------------------------------------------------------

(7) The parties in the arbitration shall share equally the costs and expenses of
the arbitration. Each party shall otherwise bear its own fees and expenses.

SECTION 13. Interest. Payments pursuant to this Agreement shall bear interest
(i) if such payments are not made within the period prescribed in this Agreement
(the “Payment Period”), for the period from and including the date immediately
following the last date of the Payment Period through and including the date of
payment, and (ii) if such payments are made in accordance with the resolution of
a dispute pursuant to Section 12, for the period from and including the date on
which notice was first given by the disputing party through and including the
date of such resolution; in each case at a per annum rate equal to the lesser of
(i) the prime rate as published in the Wall Street Journal on the last day of
such payment period, plus two percent (2%) and (ii) the maximum lawful amount of
interest then permitted to be charged. Such interest shall be payable at the
same time as the payment to which it relates and shall be calculated on the
basis of a year of 365 days and the actual number of days for which it is due.

SECTION 14. Tax Treatment of Certain Entities. EFI has filed an election to be
treated as a corporation for U.S. federal tax purposes pursuant to Treasury
Regulations Section 301.7701-3. As of the date of this Agreement, Oncor Holdings
and Oncor are both treated as disregarded entities for U.S. federal income tax
purposes.

SECTION 15. Jointly Owned Entities. TXU, Oncor Holdings and Oncor represent that
they will not own a direct or indirect interest in a Jointly Owned Entity.

 

21



--------------------------------------------------------------------------------

SECTION 16. Amendment. This Agreement may be amended, modified or supplemented
only by a written agreement signed by the Parties hereto.

SECTION 17. Assignment. This Agreement shall not be assignable, in whole or in
part, directly or indirectly, by any party without the prior written consent of
the other Parties, and any attempt to assign any rights or obligations arising
under this Agreement without such consent shall be void.

SECTION 18. Successors and Assigns. The terms of this Agreement shall be binding
upon, inure to the benefit of and be enforceable by the Parties and their
respective successors and permitted assigns.

SECTION 19. Governing Law. This Agreement and all claims arising out of or based
upon this Agreement or relating to the subject matter hereof shall be governed
by and construed in accordance with the laws of the State of Texas without
giving effect to any choice or conflict of laws provision or rule that would
cause the application of the laws of any other jurisdiction.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Tax Sharing
Agreement as of the date first above written.

 

TXU Corp. By:   /s/ Anthony R. Horton   Name:   Anthony R. Horton   Title:  
Treasurer and Assistant Secretary Oncor Electric Delivery Holdings LLC By:   /s/
Robert S. Shapard   Name:   Robert S. Shapard   Title:   Chairman of the Board
and
Chief Executive Oncor Electric Delivery Company LLC By:   /s/ Robert S. Shapard
  Name:   Robert S. Shapard   Title:   Chairman of the Board and
Chief Executive

 

23



--------------------------------------------------------------------------------

EXHIBIT A

(a) Applicable Taxable Years Ending after the Date of this Agreement. For
purposes of computing the Oncor Holdings Separate Tax Liability and the Oncor
Separate Tax Liability with respect to U.S. federal consolidated income taxes or
other taxes shown on combined returns for Applicable Taxable Years ending after
the date of this Agreement, the Tax liability of the Oncor Group and the Oncor
Holdings Group (each referred to in this exhibit as a “Member”), calculated as
if such group had filed a consolidated or combined Tax Return (assuming each was
treated as a corporation for tax purposes) for itself and each Member of the
group separate and apart from the TXU Group, shall be determined by the
following formula (with each step further described below):

 

  1. Regular tax liability

 

  2. Add: alternative minimum tax

 

  3. Subtract: credits against tax

 

  4. Subtotal: tax liability due from Member

 

  5. Subtract: prior payments from Member

 

  6. Total: payment due from Member

(1) Step 1: Regular Tax Liability. Each Member shall be charged or credited for
its regular tax liability. The regular tax liability is equal to the taxable
income of the Member determined as if such Member were a corporation multiplied
by 35%. A Member has a net operating loss for any year in which the taxable
income of the Member is negative.

(2) Step 2: Alternative Minimum Tax. Each Member shall be charged for its
alternative minimum tax liability or credited for its minimum tax credit
utilized. The alternative minimum tax liability or minimum tax credit utilized
by a Member is calculated as follows:

(a) Step 2A: Tentative Minimum Tax. Calculate the tentative minimum tax of each
Member. The tentative minimum tax of a Member is equal to the alternative
minimum taxable income or loss of the Member multiplied by 20%. The alternative
minimum taxable income or loss of a Member shall be computed on the basis of the
Member’s taxable income as determined in Step 1 above adjusted to take into
account (i) the adjustments and preferences provided in Code Sections 56
(excluding the Code Section 56(g) adjustment relating to ACE), 57, and 58, and
(ii) the portion of the consolidated ACE adjustment under Proposed Treasury
Regulation Section 1.1502-55(b)(3) attributable to such Member.

(b) Step 2B: Alternative Minimum Tax Liability. Calculate the alternative
minimum tax liability of each Member. The alternative minimum tax liability of a
Member is equal to the difference of (but not less than zero) the (i) tentative
minimum tax of the Member (calculated as provided in step 2A above) and (ii) the
regular tax liability of the Member (calculated as provided in step 1 above)
adjusted as provided in Code Section 55(c) (relating to foreign tax credits and
other adjustments).

 

24



--------------------------------------------------------------------------------

(3) Step 3: Credits Against Tax. Each Member is credited for any credits against
tax reflected on the balance sheet of the Member on the date of this Agreement
or properly allocable to the Member following the date of this Agreement.

(4) Step 4: Subtotal - Tax Liability Due From Member. The total of the amounts
in steps 1 through 3 represents the amount due from each Member to TXU.

(5) Step 5: Prior Payments. Each Member shall be credited for all prior payments
to TXU for the relevant period with respect to the relevant tax.

(6) Step 6: Payment Due. The difference between the amount calculated in step 4
and the credit in step 5 shall represent the amount due from the Member to TXU.

(b) Applicable Taxable Years Ending prior to the Date of this Agreement. For
purposes of computing the Oncor Holdings Separate Tax Liability and the Oncor
Separate Tax Liability with respect to U.S. federal consolidated income taxes or
other taxes shown on combined returns for Applicable Taxable Years ending prior
to the date of this Agreement, the Tax liability of each Member shall be
determined by the following formula (with each step further described below):

 

  1. Regular tax liability

 

  2. Add: alternative minimum tax

 

  3. Subtract: credits against tax

 

  4. Subtotal: tax liability due from (to) Member

 

  5. Subtract: prior payments from (to) Member

 

  6. Total: payment due from (to) Member

(1) Step 1: Regular Tax Liability. Each Member shall be charged or credited for
its regular tax liability. The regular tax liability of a Member is calculated
as follows:

(a) Consolidated Taxable Income. If the Consolidated Group has zero or positive
consolidated taxable income for the year (as determined under Treasury
Regulation Section 1.1502-11(a)), the regular tax liability of each Member is
equal to the taxable income of the Member multiplied by 35%.

 

25



--------------------------------------------------------------------------------

(b) Consolidated Net Operating Loss. If the Consolidated Group has a
consolidated net operating loss for the year (as defined in Treasury Regulation
Section 1.1502-21(e)),

(1) the regular tax liability of any Member having positive taxable income is
equal to the taxable income of the Member multiplied by 35%, and

(2) the regular tax liability of any Member having negative taxable income
(i.e., a net operating loss) is a credit equal to the aggregate regular tax
liability of all Members having positive taxable income multiplied by a fraction
the numerator of which is net operating loss of the Member and the denominator
of which is the total net operating loss of all Members having a net operating
loss.

(c) Taxable Income of a Member

(1) In General. The taxable income of a Member shall be determined in accordance
with Treasury Regulation Section 1.1552-1(a)(1)(ii) (excluding the last sentence
of such subdivision which causes a Member’s taxable income to be zero if the
calculation results in an excess of deductions over gross income). A Member has
a net operating loss for any year in which the taxable income of the Member is
negative.

(2) Allocation of Consolidated Net Operating Loss Deduction. For purposes of
computing the taxable income of a Member for any year, the portion of the
consolidated net operating loss deduction for such year (if any) attributable to
such Member shall be an amount equal to the consolidated net operating loss
deduction for such year (“loss absorption year”) multiplied by a fraction, the
numerator of which is the Member’s net operating loss for the year in which the
net operating loss carryover or carryback arises (“loss origination year”), and
the denominator of which is the total of the net operating losses of all Members
for the loss origination year to the extent such losses are included in the net
operating loss carryover or carryback utilized in the loss absorption year.

(d) Full Allocation. The sum of the regular tax liabilities of all Members shall
be equal to the consolidated regular tax liability of the group as defined in
Proposed Treasury Regulation Section 1.1502-2(a)(1)(i).

 

26



--------------------------------------------------------------------------------

(2) Step 2: Alternative Minimum Tax. Each Member shall be charged for its
alternative minimum tax liability or credited for its minimum tax credit
utilized. The alternative minimum tax liability or minimum tax credit utilized
by a Member is calculated as follows:

(a) Step 2A: Tentative Minimum Tax. Calculate the tentative minimum tax of each
Member. The tentative minimum tax of a Member is equal to the alternative
minimum taxable income or loss of the Member multiplied by 20%, minus the
portion of the consolidated alternative minimum tax foreign tax credit
attributable to the Member. The alternative minimum taxable income or loss of a
Member shall be computed on the basis of the Member’s taxable income as
determined in Step 1 above adjusted to take into account (i) the adjustments and
preferences provided in Code Sections 56 (excluding the Code Section 56(g)
adjustment relating to ACE), 57, and 58, (ii) the portion of the consolidated
ACE adjustment under Proposed Treasury Regulation Section 1.1502-55(b)(3)
attributable to such Member, and (iii) the portion of the consolidated ATNOL
deduction under Proposed Treasury Regulation Section 1.1502-55(b)(4)
attributable to such Member. The sum of the tentative minimum tax of all Members
shall be equal to the consolidated AMT of the group as defined in Proposed
Treasury Regulation Section 1.1502-55(a)(1).

(b) Step 2B: Separate Tax Liability. Calculate the separate tax liability of
each Member. The separate tax liability of a Member is equal to the greater of
the (i) tentative minimum tax of the Member (calculated as provided in step 2A
above) and (ii) the regular tax liability of the Member (calculated as provided
in step 1 above) adjusted as provided in Code Section 55(c) (relating to foreign
tax credits and other adjustments).

(c) Step 2C: Separate Alternative Minimum Tax. Calculate for each Member the
separate alternative minimum tax. The separate alternative minimum tax of a
Member is equal to the excess (if any) of the regular tax liability of the
Member as calculated in step 2B(ii) over the separate tax liability of the
Member as calculated in step 2B.

(d) Step 2D: Consolidated AMT Difference. Calculate for the consolidated AMT
difference. The consolidated AMT difference is equal to (i) the sum of the
tentative minimum tax amounts for all Members of the Consolidated Group, minus
(ii) the sum of the separate tax liability amounts for all Members of the
Consolidated Group.

(e) Step 2E: Allocated Consolidated AMT Difference. Calculate the allocated
consolidated AMT difference for each Member. The allocated consolidated AMT
difference of a Member is equal to the consolidated AMT difference calculated in
step 2D, multiplied by a fraction, the numerator of which is the separate
alternative minimum tax of the Member calculated in step 2C, and the denominator
of which is the sum of the separate alternative minimum tax amounts for all
Members as calculated in step 2C.

 

27



--------------------------------------------------------------------------------

(f) Step 2F: Alternative Minimum Tax Liability or Minimum Tax Credit Utilized.
Calculate the alternative minimum tax for each Member. The alternative minimum
tax of a Member is the sum of (i) the separate alternative minimum tax of the
Member calculated in step 2C and (ii) the allocated consolidated AMT of the
Member calculated in step 2E. A positive sum represents alternative minimum tax
liability incurred (minimum tax credit generated), and a negative sum represents
minimum tax credit utilized (regular tax liability reduced).

(3) Step 3: Credits Against Tax. Each Member is credited for the portion of the
consolidated credits against tax under sections 21 through 52 of the Code
attributable to the Member. The portion of any particular credit attributable to
any Member shall be based on a fraction, the numerator of which is the Member’s
gross credit on a stand alone basis (i.e., without reduction for any limitation
based on the Member’s tax liability or other factors), and the denominator of
which is the total gross credit of all Members).

(4) Step 4: Subtotal - Tax Liability Due From (To) Member. The sum of the
charges (positive amounts) and credits (negative amounts) in steps 1 through 3
represents the amount due from each Member to TXU (if the net amount is a
positive amount) or due from TXU to the Member (if the net amount is a negative
amount).

(5) Step 5: Prior Payments. Each Member shall be credited for all prior payments
to TXU, and charged for all prior payments by TXU to the Member, with respect to
the Consolidated Tax Liability for the taxable year.

(6) Step 6: Payment Due. The subtotal calculated in step 4 as adjusted for the
charges or credits in step 5 shall represent the amount due from the Member to
TXU (if positive) or from TXU to the Member (if negative) with respect to the
adjustments to the Consolidated Tax Liability or tax items of Members for the
taxable year.

(c) Utilization of Carryback Items. Treasury Regulation 1.1502-21 or any
successor provision shall govern the ordering and priority of utilization of any
carryback item, including any Ventures Carryback Item, to any return filed by
the Consolidated Group.

(d) Treatment of TXU. For purposes of the allocation of taxes under this
agreement, TXU is a Member of the Consolidated Group with respect to its tax
items, and the aggregate payments due from or to TXU shall take into account
payments due to or from TXU in its role as a Member of the group, such that the
net amount of all payments from and to TXU is zero.

 

28